Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

MCDERMOTT INTERNATIONAL, INC.

AND

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

   Definitions      1  

Section 1.02

   Registrable Securities      4  

Section 1.03

   Rules of Construction      5  

ARTICLE II REGISTRATION RIGHTS

     5  

Section 2.01

   Shelf Registration      5  

Section 2.02

   Delay Rights      7  

Section 2.03

   Underwritten Offering      8  

Section 2.04

   Sale Procedures      9  

Section 2.05

   Cooperation by Holders      13  

Section 2.06

   Restrictions on Sales      13  

Section 2.07

   Expenses      13  

Section 2.08

   Indemnification      13  

Section 2.09

   Rule 144 Reporting      15  

Section 2.10

   Transfer or Assignment of Registration Rights      16  

Section 2.11

   Liquidated Damages Payments Under Certain Circumstances      16  

Section 2.12

   Limitations on Subsequent Registration Rights      17  

ARTICLE III MISCELLANEOUS

     17  

Section 3.01

   Termination and Effect of Termination      17  

Section 3.02

   Notices and Communications      17  

Section 3.03

   Entire Agreement      18  

Section 3.04

   Amendments and Waivers      19  

Section 3.05

   Binding Effect; Benefits of This Agreement      19  

Section 3.06

   Assignment of Holders’ Rights      19  

Section 3.07

   Recapitalization, Exchanges, Etc.      19  

Section 3.08

   Specific Performance      19  

Section 3.09

   Governing Law; Jurisdiction and Venue; Waiver of Jury Trial      20  

Section 3.10

   Severability      20  

Section 3.11

   Counterparts      21  

Section 3.12

   Table of Contents and Headings      21  

Section 3.13

   No Adverse Interpretation of Other Agreements      21  

Section 3.14

   No Presumption      21  

Section 3.15

   Obligations Limited to Parties to This Agreement      21  

 

i



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 29, 2018, by and among McDermott International, Inc., a company
organized under the laws of the Republic of Panama (the “Company”), and the
purchasers specified on the signature pages hereof (the “Purchasers”).

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance of the Preferred Shares (as defined below) and the Warrants (as defined
below) to the Purchasers pursuant to the Securities Purchase Agreement, dated
October 30, 2018 (the “Purchase Agreement”), by and among the Company and the
Purchasers; and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and the Company
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agreement” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.

“Board” means the Board of Directors of the Company or, with respect to any
action to be taken by the Board of Directors, any committee of the Board of
Directors duly authorized to take such action.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

 

1



--------------------------------------------------------------------------------

“Certificate of Designation” means the Certificate of Designation of 12%
Redeemable Preferred Stock of the Company, dated as of October 30, 2018.

“Closing Date” means November 29, 2018.

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by the NYSE or, if the NYSE is not the primary securities
exchange or market for the Common Shares, such primary securities exchange or
market) for the ten (10) trading days immediately preceding the date on which
the determination is made (or, if such price is not available, as determined in
good faith by the Board).

“Common Shares” means the shares of common stock, par value $1.00 per share, of
the Company.

“Company” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Delay Notice” has the meaning specified therefor in Section 2.02.

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

“Effectiveness Period” means, with respect to a Shelf Registration Statement,
the period beginning on the Effective Date for the Shelf Registration Statement
and ending at the time all Registrable Securities the sale or distribution of
which is covered by such Shelf Registration Statement shall have ceased to be
Registrable Securities.

“Electing Holders” has the meaning specified therefor in Section 2.03.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“FINRA” has the meaning specified therefor in Section 2.04(f).

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“Holder” means the record holder of any Registrable Securities.

“Interruption Period” has the meaning specified therefor in Section 2.04.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Liquidated Damages Payments” has the meaning specified therefor in
Section 2.11(a).

“Losses” has the meaning specified therefor in Section 2.08(a).

 

2



--------------------------------------------------------------------------------

“Managing Underwriter” means, with respect to an Underwritten Offering, the
book-running lead manager for an Underwritten Offering.

“NYSE” means the New York Stock Exchange.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Preferred Shares” means the shares of 12% Redeemable Preferred Stock, par value
$1.00 per share, of the Company issued by the Company to the Purchasers pursuant
to the Purchase Agreement, and all securities issued upon division or
combination of, or in substitution for, such shares of Series A preferred stock,
including any Substantially Equivalent Security (as defined in the Certificate
of Designation).

“Purchase Agreement” has the meaning specified therefor in the recitals to this
Agreement.

“Purchasers” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Registrable Securities” means, subject to Section 1.02, (i) the Common Shares
issued or issuable upon the exercise of the Warrants and (ii) the Common Shares
issued in lieu of a cash redemption payment as a result of a Cash Election (as
defined in the Certificate of Designation).

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

“Registration Default” has the meaning specified therefor in Section 2.11(a).

“Registration Expenses” means the following expenses incident to the Company’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Shelf Registration Statement pursuant to
Section 2.01 or an Underwritten Offering covered under this Agreement, and the
disposition of such Registrable Securities, including, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the FINRA, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, and the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and up to $50,000 of reasonable and documented
fees and expenses of one counsel for all Holders for Underwritten Offerings
hereunder.

“Required Holders” means Holders of greater than 50% of the Registrable
Securities initially subject to this Agreement.

“Resale Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a).

 

3



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Selling Expenses” means all underwriting discounts and selling commissions or
similar fees or arrangements and related expenses allocable to the sale of the
Registrable Securities, transfer taxes and fees and disbursements of counsel to
the Selling Holders, except for the reasonable fees and disbursements of counsel
for the Selling Holders required to be paid by the Company pursuant to
Section 2.08, if applicable.

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.08(a).

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect), including the Resale
Shelf Registration Statement or a Subsequent Shelf Registration Statement, as
applicable.

“Subsequent Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(b).

“Underwritten Offering” means the offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” or “block trade” with one or more investment
banks.

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.03.

“Underwritten Offering Threshold” means $25 million of Registrable Securities
(calculated based on the Registrable Securities Amount of Common Shares).

“Warrants” means the Series A warrants, and all warrants issued upon division or
combination of, or in substitution for such warrants, issued pursuant to the
Warrant Agreement, to be dated as of the Closing Date, among the Company,
Computershare Inc. and Computershare Trust Company, N.A. (the “Warrant
Agreement”).

Section 1.02 Registrable Securities. Any Registrable Security shall cease to be
a Registrable Security at the earliest of the following: (a) when a registration
statement covering the sale or distribution of such Registrable Security becomes
or has been declared effective by the SEC and such Registrable Security has been
sold or disposed of pursuant to such effective registration statement; (b) when
such Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in

 

4



--------------------------------------------------------------------------------

which all of the applicable conditions of Rule 144 (as then in effect) are met;
(c) when such Registrable Security is held by the Company or one of its
subsidiaries or ceases to be outstanding (whether as a result of repurchase or
cancellation); or (d) when such Registrable Security has been sold or disposed
of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10.

Section 1.03 Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

(a) a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

(b) “or” is not exclusive but shall be used in the inclusive sense of “and/or”;

(c) defined terms and other words used in the singular shall be deemed to
include the plural, and vice versa;

(d) The terms “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement;

(e) when the words “include,” “includes” or “including” are used herein, they
shall be deemed to be followed by the phrase “without limitation”;

(f) unless expressly qualified otherwise (e.g., by “Business” or “trading”), all
references to “days” are deemed to be references to calendar days;

(g) all references to Sections or Articles refer to Sections or Articles of this
Agreement unless otherwise indicated; and

(h) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Resale Shelf Registration Statements. Within 90 days of the Closing Date,
the Company shall use its commercially reasonable efforts to prepare and file
with the SEC a registration statement covering the sale or distribution from
time to time by the Holders, on a delayed or continuous basis pursuant to Rule
415 of the Securities Act, to permit the public resale of all Registrable
Securities on the terms and conditions specified in this Section 2.01 (the
“Resale Shelf Registration Statement”). If any additional Common Shares become
Registrable Securities, the Company shall use its commercially reasonable
efforts to amend the Shelf Registration Statement, or file a new Shelf
Registration Statement, within 10 days to include such additional Common Shares.
The Resale Shelf Registration Statement shall not include the

 

5



--------------------------------------------------------------------------------

Registrable Securities of any Person who is not a Holder under this Agreement.
Each Resale Shelf Registration Statement filed with the SEC pursuant to this
Section 2.01 shall be on Form S-3 or, if Form S-3 is not then available to the
Company, on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
covering the Registrable Securities, and shall contain a prospectus in such form
as to permit any Selling Holder covered by such Resale Shelf Registration
Statement to sell such Registrable Securities pursuant to Rule 415 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) at any time beginning on the Effective Date for such Resale Shelf
Registration Statement and while such Resale Shelf Registration continues to be
effective under the Securities Act. The Company shall use its commercially
reasonable efforts to cause any Resale Shelf Registration Statement filed
pursuant to this Section 2.01 to be declared effective as soon as practicable
after the filing thereof (it being agreed that each Resale Shelf Registration
Statement shall be an automatic shelf registration statement that shall become
effective upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is
available to the Company), but in any event by the first anniversary of the
Closing Date.

(b) Subsequent Shelf Registration Statement. If a Shelf Registration Statement
filed pursuant to this Agreement ceases to be effective under the Securities Act
for any reason at any time during the Effectiveness Period, the Company shall
use its commercially reasonable efforts as promptly as is reasonably practicable
to cause such Shelf Registration Statement to again become effective under the
Securities Act, and shall use its commercially reasonable efforts as promptly as
is reasonably practicable to amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order of the SEC
suspending the effectiveness of such Shelf Registration Statement or file an
additional registration statement (a “Subsequent Shelf Registration Statement”)
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
of the Securities Act registering the resale from time to time by the Holders
thereof of all securities that are Registrable Securities as of the time of such
filing and not registered pursuant to another Shelf Registration Statement. If
the sale or distribution of any Registrable Securities is not included by the
Company on the Resale Shelf Registration Statement, the Company shall, upon
written request by the Required Holders, file a Subsequent Shelf Registration
Statement. If a Subsequent Shelf Registration Statement is filed, the Company
shall use its commercially reasonable efforts to cause such Subsequent Shelf
Registration Statement to become effective under the Securities Act as promptly
as is reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective until the end of the
Effectiveness Period. Any such Subsequent Shelf Registration Statement shall be
a registration statement on Form S-3 to the extent that the Company is eligible
to use such form. Otherwise, such Subsequent Shelf Registration Statement shall
be on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by the Holders in accordance with any
reasonable method of distribution elected by the Required Holders.

(c) Effectiveness Period. A Shelf Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Selling Holders, including by way of an Underwritten
Offering, if such an election has been made pursuant to Section 2.03. During the
Effectiveness Period, the Company shall, subject to the

 

6



--------------------------------------------------------------------------------

applicable provisions of the Securities Act, use its commercially reasonable
efforts to cause a Shelf Registration Statement filed pursuant to this
Section 2.01 to remain effective, and to be supplemented and amended to the
extent necessary to ensure that such Shelf Registration Statement is available
or, if not available, that another registration statement is available for the
resale of the Registrable Securities until all Registrable Securities have
ceased to be Registrable Securities. The Company shall prepare and file all
necessary information with the NYSE (or such other national securities exchange
on which the Registrable Securities are then listed and traded) to list the
Registrable Securities covered by a Shelf Registration Statement and shall use
its commercially reasonable efforts to have such Registrable Securities approved
for listing on the NYSE (or such other national securities exchange on which the
Registrable Securities are then listed and traded) by the date of any sale or
distribution of such Registrable Securities, subject only to official notice of
issuance. As soon as practicable following the Effective Date of a Shelf
Registration Statement, but in any event within three Business Days of such
date, the Company shall notify the Holders of the effectiveness of such Shelf
Registration Statement.

(d) Underwriting. If the Managing Underwriter of the proposed Underwritten
Offering of Registrable Securities advises the Company that the inclusion of all
of the Selling Holders’ Registrable Securities that the Selling Holders intend
to include in such offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in an
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Company can be sold without having such
material adverse effect, with such number to be allocated to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree.

Section 2.02 Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice (a “Delay Notice”) to (i) all
Holders, delay the filing of a Shelf Registration Statement required under
Section 2.01, or (ii) all Selling Holders whose Registrable Securities are
included in a Shelf Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holders’ use of any
prospectus that is a part of such Shelf Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to such Shelf Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Company
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition, financing, securities offering or other similar transaction and the
Board determines in good faith that (A) the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in such Shelf Registration Statement or
other registration statement (in each case, including any document incorporated
by reference therein) or (B) such transaction or the pursuit thereof renders the
Company unable to comply with SEC requirements, in each case under circumstances
that would make it impractical or inadvisable to cause the Shelf Registration
Statement (or such filings) to become effective or to promptly amend or
supplement the Shelf Registration Statement on a post-effective basis, as
applicable, (y) has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Board, would
materially adversely affect the Company or (z) would, in the absence of such
delay

 

7



--------------------------------------------------------------------------------

or suspension, either be required to prematurely disclose material information
that the Company has a bona fide business purpose for preserving as confidential
or would be rendered unable to comply with the requirements under the Securities
Act or the Exchange Act; provided, however, in no event shall (A) such filing of
such Shelf Registration Statement be delayed under this Section 2.02 for a
period that exceeds 90 calendar days or (B) such Selling Holders be suspended
under this Section 2.02 from selling Registrable Securities pursuant to such
Shelf Registration Statement or other registration statement for a period that
exceeds an aggregate of 90 calendar days in any 365 calendar-day period, in each
case, exclusive of days covered by any lock-up agreement executed by a Selling
Holder in connection with an Underwritten Offering. The Holders agree to keep
the existence and contents of any Delay Notice confidential and not to use such
information for any other purpose. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice, but in any event within one Business Day of such disclosure or
termination, to the Selling Holders whose Registrable Securities are included in
such Shelf Registration Statement and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

Section 2.03 Underwritten Offering. In the event that one or more Holders elect
to sell or distribute at least an Underwritten Offering Threshold in the
aggregate pursuant to a Shelf Registration Statement pursuant to an Underwritten
Offering of Common Shares, such Holder(s) shall deliver a written notice of such
election to the Company (such request, an “Underwritten Offering Notice,” and
such electing Holders, the “Electing Holders”); provided, however, that the
Required Holders shall have the option and right to require the Company to
effect not more than two Underwritten Offerings pursuant to and subject to the
conditions of this Section 2.03. Upon delivery of such Underwritten Offering
Notice to the Company, the Company shall as soon as practicable (but in no event
later than two Business Days following the date of delivery of an Underwritten
Offering Notice to the Company) deliver notice of such Underwritten Offering
Notice to all other Holders, who shall then have two Business Days (or one
Business Day in the case of an underwritten “bought deal” or “block trade”) from
the date that such notice is given to them to notify the Company in writing of
the number of Registrable Securities held by such Holder that they want to be
included in an Underwritten Offering. Upon receipt of an Underwritten Offering
Notice, the Company shall as soon as practicable use its commercially reasonable
efforts to facilitate an Underwritten Offering. In the case of an underwritten
“bought deal” or “block trade,” an Underwritten Offering Notice shall be given
not less than three Business Days prior to the day the offering is to commence.
In connection with an Underwritten Offering of Registrable Securities under this
Agreement, the Managing Underwriter or Underwriters shall be selected by the
Electing Holders and shall be reasonably acceptable to the Company. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and the Company shall be
obligated to enter into an underwriting agreement that contains such
representations, warranties, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in an Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. No Selling Holder shall
be required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such

 

8



--------------------------------------------------------------------------------

Selling Holder, its authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities whose offer and resale will be
registered, on its behalf, its intended method of distribution and any other
representation required by applicable Law. If any Selling Holder disapproves of
the terms of an underwriting, such Selling Holder may elect to withdraw
therefrom by notice to the Company, the Electing Holders and the Managing
Underwriter; provided, however, that any such withdrawal must be made no later
than the time of pricing of an Underwritten Offering. If all Selling Holders
withdraw from an Underwritten Offering prior to the pricing of an Underwritten
Offering or if the registration statement relating to an Underwritten Offering
is suspended pursuant to Section 2.02, the events will not be considered to be
an Underwritten Offering and the Holders will continue to have the right and
option to request an Underwritten Offering under this Section 2.03. No such
withdrawal or abandonment shall affect the Company’s obligation to pay
Registration Expenses pursuant to Section 2.07.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Company shall, as expeditiously as possible:

(a) prepare and promptly file with the SEC a Shelf Registration Statement with
respect to any Registrable Securities and use commercially reasonable efforts to
cause such Shelf Registration Statement to become and remain effective for the
Effectiveness Period, in accordance with and subject to the applicable
provisions of this Agreement and the Securities Act;

(b) furnish to the Holders’ legal counsel copies of each Shelf Registration
Statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on any such Shelf Registration Statement;

(c) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to any Shelf Registration Statement and the
prospectus used in connection herewith as may be necessary to keep any such
Shelf Registration Statement effective for the Effectiveness Period and as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by any such Shelf
Registration Statement in accordance with the Selling Holders’ intended method
of distribution set forth in such Shelf Registration Statement;

(d) to the extent not publicly available, furnish or otherwise make available to
each Selling Holder (i) as far in advance as reasonably practicable before
filing a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any supplement or amendment thereto, upon
request, copies of reasonably complete drafts of all such documents proposed to
be filed (including exhibits and each document incorporated by reference therein
to the extent then required by the rules and regulations of the SEC other than
annual or quarterly reports on Forms 10-K or 10-Q, respectively, current reports
on Form 8-K or proxy statements; provided, however, that such reports or proxy
statements shall be provided at least two Business Days prior to filing in
connection with an Underwritten Offering), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of

 

9



--------------------------------------------------------------------------------

copies of such Registration Statement or such other registration statement and
the prospectus included therein and any supplements and amendments thereto as
such Selling Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Shelf
Registration Statement or other registration statement;

(e) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Company shall not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process or taxation in any such jurisdiction where it is not then so subject;

(f) cooperate with the Selling Holders and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with Financial
Industry Regulatory Authority, Inc. (“FINRA”), including the use of commercially
reasonable efforts to obtain FINRA’s pre-clearance or pre-approval of the
registration statement and applicable prospectus upon filing with the SEC;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
material correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Shelf Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; (ii) the receipt of any written comments from the SEC with
respect to any filing referred to in clause (i); and (iii) any written request
by the SEC for amendments or supplements to such Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto or for additional information;

(i) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the
happening of any event as a result of which the prospectus or prospectus
supplement contained in a Shelf Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under such statements are made); (ii) the issuance or express threat of issuance
by the SEC of any stop order suspending the effectiveness of such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any

 

10



--------------------------------------------------------------------------------

notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they are made and to take such other commercially reasonable action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(j) in connection with a customary due diligence review, make available for
inspection by any Selling Holder, any Managing Underwriter or any other
underwriter participating in any such disposition of Registrable Securities, and
any counsel or accountants retained by such Selling Holder, Managing Underwriter
or underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
Selling Holder, Managing Underwriter, underwriter, counsel or accountant in
connection with such Registration Statement, subject to appropriate
confidentiality obligations;

(k) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish to the underwriters, (i) an opinion of counsel for the
Company dated the date of the closing under the underwriting agreement,
addressed to the underwriters, and (ii) a customary “comfort” letter, dated the
pricing date of an Underwritten Offering and a “bring-down” comfort letter dated
the date of the closing under the underwriting agreement, in each case addressed
to the underwriters, signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “comfort” letter shall be in customary form and covering substantially
the same matters with respect to such registration statement (and the prospectus
and any prospectus supplement included therein) as have been customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in underwritten offerings of securities by the Company and such
other matters as such underwriters may reasonably request;

(l) in the event that the Registrable Securities are being offered in an
Underwritten Offering, enter into an underwriting agreement in accordance with
the applicable provisions of this Agreement; provided, however, that no
underwriting agreement shall require: (1) the Company to enter into a lock-up
agreement unless (i) such underwriting agreement is executed in connection with
an Underwritten Offering of Common Shares and (ii) the lock-up agreement
required under such underwriting agreement does not exceed 60 days from the date
of the pricing of such offering and contains customary exceptions from the
Company’s own immediately preceding underwritten offering; or (2) the officers,
directors or any Affiliate of the Company to enter into a lock-up agreement;

(m) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, covering a
period of 12 months beginning within three months after the Effective Date of
such Shelf Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

11



--------------------------------------------------------------------------------

(n) use its commercially reasonable efforts to cause all such Registrable
Securities registered pursuant to this Agreement to be listed on the primary
securities exchange or nationally recognized quotation system on which such
Registrable Securities are then listed or quoted;

(o) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(p) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date of such
registration statement;

(q) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
(including, in the case of an Underwritten Offering, making appropriate officers
of the Company available to participate in no more than one telephonic “road
show” presentation before analysts), and other customary marketing activities
(including one-on-one conference calls with prospective purchasers of the
Registrable Securities)); and

(r) if requested by the Managing Underwriter or underwriters, or any Selling
Holder, (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the Managing Underwriter or
underwriters, or any Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering, and (ii) as
soon as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment.

The Company shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Shelf Registration Statement
without such Holder’s consent.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.04(h)(iii) or Section 2.04(i) shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.04(h)(iii) or Section 2.04(i) or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus (such period during which disposition is discontinued being an
“Interruption Period”), and, if so directed by the Company, such Selling Holder
shall, or shall request the Managing Underwriter, if any, to deliver to the
Company (at the Company’s expense) all copies in their possession or control,
other than permanent file copies then in such Selling Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. As soon as practicable after the

 

12



--------------------------------------------------------------------------------

Company has determined that the use of the applicable prospectus may be resumed,
the Company will notify the Selling Holders thereof. In the event the Company
invokes an Interruption Period hereunder and, in the discretion of the Company,
the need for the Company to continue the Interruption Period ceases for any
reason, the Company shall, as soon as reasonably practicable, provide written
notice to the Selling Holders that such Interruption Period is no longer
applicable.

Section 2.05 Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in a registration statement who has
failed to timely furnish after receipt of a written request from the Company
such information that the Company determines, after consultation with its
counsel, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the applicable provisions
of the Securities Act.

Section 2.06 Restrictions on Sales. To the extent requested by the Managing
Underwriter, each Holder of Registrable Securities that participates in an
Underwritten Offering will enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of Registrable Securities during the period of 60 days beginning on
the date of a prospectus or prospectus supplement filed with the SEC with
respect to the pricing of an Underwritten Offering, provided that (i) the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the Company
and (ii) the restrictions set forth in this Section 2.06 shall not apply to any
Registrable Securities that are included in an Underwritten Offering by such
Holder.

For the avoidance of doubt, this Section 2.06 shall not apply to any Holder that
does not elect to participate in an Underwritten Offering.

Section 2.07 Expenses. The Company shall pay all reasonable Registration
Expenses, as determined in good faith by the Board, including, in the case of an
Underwritten Offering, the Registration Expenses of an Underwritten Offering,
regardless of whether any sale is made pursuant to an Underwritten Offering.
Each Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. For the
avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in this Section 2.07 and Section 2.08, the Company shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.

Section 2.08 Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Selling Holder thereunder, and its directors, officers,
managers, employees, agents and Affiliates and each Person, if any, who controls
such Selling Holder or its Affiliates within the meaning of the Securities Act
and the Exchange Act, and its directors, officers, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively,

 

13



--------------------------------------------------------------------------------

“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in) any
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating thereto
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and the Company shall reimburse each
such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending or
resolving any such Loss or actions or proceedings; provided, however, that the
Company shall not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in any such document. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in any registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party under this Section 2.08 except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such action
by such failure. In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however,

 

14



--------------------------------------------------------------------------------

that, (i) if the indemnifying party has failed to assume the defense or employ
counsel reasonably acceptable to the indemnified party or (ii) if the defendants
in any such action include both the indemnified party and the indemnifying party
and counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, then the indemnified party shall have the right to
select one separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of the indemnified party (which shall not be unreasonably withheld,
delayed or conditioned), unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party. In addition, no indemnifying party shall be
liable for the settlement of any action effected without its prior written
consent (which shall not be unreasonably withheld, delayed or conditioned).

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to applicable Law, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

 

15



--------------------------------------------------------------------------------

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect), at all times
from and after the date hereof;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by the Purchasers
to one or more transferees or assignees of Registrable Securities without the
consent of the Company; provided, however, that, (a) the transfer or assignment
relates to a transfer or assignment of Warrants made in accordance with the
applicable provisions of the Warrant Agreement, (b) any such transfer or
assignment is for a number of Registrable Securities representing an aggregate
Registrable Securities Amount of at least $5 million or any such transfer or
assignment is to a Permitted Transferee (as defined in the Purchase Agreement),
(c) the Company is given written notice prior to any said transfer or
assignment, stating the name and address of each of the transferee or assignee,
(d) each such transferee or assignee assumes in writing responsibility for its
portion of the obligations of the Purchasers under this Agreement and (e) the
transferor or assignor is not relieved of any obligations or liabilities
hereunder arising out of events occurring prior to such transfer.

Section 2.11 Liquidated Damages Payments Under Certain Circumstances.

(a) Payments (“Liquidated Damages Payments”) with respect to the Registrable
Securities required to be covered by the Resale Shelf Registration Statement
shall be assessed if the Resale Shelf Registration Statement has not been
declared effective by the first anniversary of the Closing Date (a “Registration
Default”). Liquidated Damages Payments shall accrue on such Registrable
Securities (based on the Common Share Price as of such Business Day) for each
such day from and including the date on which any such Registration Default
occurs to but excluding the date on which all such Registration Defaults have
been cured, at a rate of 6% per annum. Liquidated Damages Payments shall be paid
in accordance with Section 2.11(c) below. Other than the obligation of payment
of any Liquidated Damages Payments in accordance with the terms hereof, the
Company will have no other liabilities for monetary damages with respect to its
registration obligations. With respect to each Holder, the Company’s obligations
to pay Liquidated Damages Payments remain in effect only so long as the
securities held by the Holder are Registrable Securities.

(b) In the event the Company provides a Delay Notice pursuant to Section 2.02, a
Registration Default shall be deemed not to have occurred and be continuing, and
no Liquidated Damages Payments shall accrue as a result thereof, in relation to
the Resale Shelf Registration Statement or the related prospectus, until the end
of the 90-day period described in Section 2.02.

 

16



--------------------------------------------------------------------------------

(c) Any amounts of Liquidated Damages Payments due pursuant to this Section 2.11
will be payable in cash to the applicable Holders on the regular dividend
payment dates described in the Certificate of Designation; provided, however, to
the extent the Company is unable to pay Liquidated Damages Payments in cash
because such payment would result in a breach under a credit facility or other
debt instrument, then the Company will pay such Liquidated Damages Payments
using as much cash as the Company is permitted without causing a breach of or
default under such credit facility or other debt instrument. The amount of
Liquidated Damages Payments will be determined on the basis of a 360-day year
comprised of twelve 30-day months and the actual number of days on which
Liquidated Damages Payments accrued during such period.

Section 2.12 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders, enter into any agreement with any current or future holder of
any securities of the Company that would provide such holder with rights that
would allow such holder to participate with respect to any registration for the
benefit of the Holders pursuant to this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Termination and Effect of Termination. This Agreement shall
terminate with respect to each Holder on the date as of which such Holder no
longer holds any Registrable Securities (including, for the avoidance of doubt,
Warrants the Common Shares issuable upon exercise of which Warrants would be
Registrable Securities) and will terminate in full on the date as of which no
Holder holds any Registrable Securities, except for the provisions of
Section 2.06 and Section 2.07, which shall survive any such termination. No
termination under this Agreement shall relieve any Person of liability for
Registration Expenses or Selling Expenses incurred prior to termination. In the
event this Agreement is terminated, each Person entitled to indemnification or
contribution rights pursuant to Section 2.08 shall retain such rights with
respect to any matter that (i) may be an indemnified liability thereunder and
(ii) occurred prior to such termination.

Section 3.02 Notices and Communications. Any notice or communication by the
Company, on the one hand, or any of the Holders, on the other hand, to the other
shall be in writing and shall be deemed to have been duly given and received
(i) when delivered in person, (ii) when actually received when mailed by first
class mail, postage prepaid, (iii) when actually received by overnight delivery
by a nationally recognized courier service, or (iv) when receipt has been
acknowledged when sent via electronic mail “email”). In each case the notice or
communication shall be addressed as follows:

(a) if to the Purchasers:

West Street Capital Partners VII Offshore Investments, L.P.

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: Chris Crampton

 

17



--------------------------------------------------------------------------------

with a copy to:

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Attention: General Counsel, Merchant Banking Division

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: Caroline Blitzer Phillips

Email: cphillips@velaw.com

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and

(c) if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

Attention: John Freeman

Email: jfreeman@mcdermott.com

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Ted W. Paris

James H. Mayor

Email: ted.paris@bakerbotts.com

james.mayor@bakerbotts.com

or to such other address as any such party may designate in writing by notice
delivered to the other parties hereto in accordance with this Section 3.02.

Section 3.03 Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter hereof. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein, with respect to the rights granted by the Company set forth
herein. This Agreement supersedes all prior written or oral agreements and
understandings among the parties hereto with respect to such subject matter.

 

18



--------------------------------------------------------------------------------

Section 3.04 Amendments and Waivers. This Agreement may be amended only by means
of a written amendment signed by the Company and the Holders of greater than 50%
of the Registrable Securities then outstanding that are Common Shares issued or
issuable upon the exercise of the Warrants; provided that any amendment of any
of the provisions of this Agreement which disproportionately materially
adversely affects any Holder shall not be effective without the written approval
of such Holder. Any Holder may (with respect to itself), at any time: (i) extend
the time for the performance of any of the obligations of the Company; or
(ii) waive compliance by the Company with any of its agreements or covenants
contained herein. The Company may, at any time: (i) extend the time for the
performance of any of the obligations or other acts of any Holder; and
(ii) waive compliance by any Holder with any of its agreements or covenants
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are to be offered or
distributed pursuant to a Registration Statement, and that does not affect the
rights of other Holders, may be given by Holders of greater than 50% of the
Registrable Securities to be offered or distributed by such Holders pursuant to
such Registration Statement.

Section 3.05 Binding Effect; Benefits of This Agreement. This Agreement shall
inure to the benefit of and be binding upon each of the parties hereto and their
respective successors and assigns, including subsequent Holders of Registrable
Securities (but only to the extent expressly permitted herein); and, except as
expressly provided in Section 2.08, nothing in this Agreement, express or
implied, is intended to confer upon any other Person any legal or equitable
right, remedy or claim of any nature whatsoever under or by reason of this
Agreement.

Section 3.06 Assignment of Holders’ Rights. All or any portion of the rights and
obligations of the Purchasers under this Agreement may be transferred or
assigned by each such Purchaser only in accordance with Section 2.10.

Section 3.07 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for any combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.08 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such party, in addition to and without
limiting any other remedy or right it may have, shall have the right to seek an
injunction or other equitable relief in a court of competent jurisdiction in
accordance with Section 3.09, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto, to
the extent permitted by applicable Law, hereby waives any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
shall not preclude any such party from pursuing any other rights and remedies at
law or in equity that such party may have.

 

19



--------------------------------------------------------------------------------

Section 3.09 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to any principles of conflicts of laws
thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable Laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and each
Holder of a Registrable Security each hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth herein or in the applicable register for the
Registrable Securities or at such other address of which the other party shall
have been notified pursuant hereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable Law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable Law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by
applicable Law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT.

Section 3.10 Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting or impairing
the validity or enforceability of such provision in any other jurisdiction.

 

20



--------------------------------------------------------------------------------

Section 3.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

Section 3.12 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

Section 3.13 No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another agreement of the Company, and no such agreement
may be used to interpret this Agreement.

Section 3.14 No Presumption. If any claim is made by a party hereto relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.15 Obligations Limited to Parties to This Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Holders, their respective permitted assignees
and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of such Persons may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of such Persons or
their respective permitted assignees, or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of such
Persons or any of their respective assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of such Persons or their respective permitted assignees under this Agreement or
any documents or instruments delivered in connection herewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except,
in each case, for any assignee of any Holder hereunder.

(Signature pages follow)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Stuart Spence

  Stuart Spence   Executive Vice President and Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASERS: WEST STREET CAPITAL PARTNERS VII OFFSHORE INVESTMENTS, L.P. By:
Goldman Sachs & Co. LLC, Duly Authorized Agent of the General Partner By:  

/s/ Chris Crampton

  Name: Chris Crampton   Title: Managing Director WEST STREET CAPITAL PARTNERS
VII INVESTMENTS B, L.P. By: Goldman Sachs & Co. LLC, Duly Authorized Agent of
the General Partner By:  

/s/ Chris Crampton

  Name: Chris Crampton   Title: Managing Director WEST STREET CAPITAL PARTNERS
VII – PARALLEL B, L.P. By: Goldman Sachs & Co. LLC, Duly Authorized Agent of the
General Partner By:  

/s/ Chris Crampton

  Name: Chris Crampton   Title: Managing Director

 

[Signature Page to Registration Rights Agreement]